Citation Nr: 0200187	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right (major) shoulder 
disability, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active naval service from December 1971 to 
November 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) December 1998 rating decision which 
increased the rating of the service-connected right shoulder 
disability from 40 to 50 percent.

In his May 2000 substantive appeal, the veteran requested a 
Travel Board hearing.  By July 2000 written correspondence, 
he indicated that he wished an RO hearing in lieu of a Travel 
Board hearing.  Thus, his Travel Board hearing request was 
withdrawn.  38 C.F.R. § 20.704(e) (2001).  He was scheduled 
to appear at an RO hearing on January 23, 2001 (notice of 
which was mailed to his address of record on December 14, 
2000), but he canceled his hearing on that date.


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
productive of severe impairment and is associated with 
arthritis, reduced and painful motion, essentially constant 
pain, weakness, recurrent muscle spasms, and functional 
impairment interfering with strenuous physical activity and 
work requiring elevation of the right upper extremity; the 
symptoms persist despite medical treatment and physical 
therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for right 
(major) shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Code 5200 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  Specifically, the Board finds that the May 
2000 statement of the case and April 2001 supplemental 
statement of the case, provided both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A as they clearly notified them of the evidence 
necessary to substantiate his increased rating claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his claim for an increased 
rating of the service-connected right shoulder disability 
have been collected for review.  The available medical 
examination reports are thorough and contain sufficient 
information to rate the pertinent disability according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable regulation pertaining to 
the veteran's increased rating claim.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

Historically, service connection for right (major) shoulder 
disability was granted by RO rating decision in October 1992, 
and a noncompensable rating was assigned.  That decision was 
based on the veteran's service medical records and August 
1992 VA medical examination report, showing that he had 
chronic right shoulder disability of service origin.  

On VA orthopedic examination in August 1992, the veteran 
reported intermittent right shoulder pain and discomfort but, 
on examination, there was no evidence of impaired range of 
motion, muscle atrophy, or deformity.  

VA medical records from August 1992 to October 1993 document 
treatment for recurrent pain, discomfort, and functional 
impairment of the veteran's right shoulder.

At a November 1993 personal hearing, the veteran testified 
that the pain and impairment of his right shoulder were 
gradually increasing in severity.

On VA orthopedic examination in December 1993, the veteran 
reported persistent right shoulder pain, increasing on 
physical activity.  On examination, range of motion of the 
right shoulder was impaired and associated with pain, and 
there was evidence of muscle atrophy.  Right shoulder 
disability (including arthritis) productive of moderate 
impairment was diagnosed.

By RO decision in March 1994, the rating of the veteran's 
service-connected right shoulder disability was increased 
from 0 to 10 percent.

VA medical records from October 1993 to June 1995 document 
intermittent treatment for right shoulder pain, reduced and 
painful motion, and functional impairment.  A June 1995 
magnetic resonance imaging (MRI) study of the right upper 
extremity showed incomplete tear of the supraspinatus tendon, 
acromioclavicular joint hypertrophy, and possible tendonitis 
of the biceps tendon.

At a June 1995 personal hearing, the veteran testified that 
he experienced increasing pain, numbness, and functional 
impairment of his right upper extremity, interfering with his 
ability to work and perform strenuous physical activity.

On VA orthopedic examination in July 1995, reduced and 
painful motion of the right shoulder were indicated.

By RO decision in August 1995, the rating of the veteran's 
service-connected right shoulder disability was increased 
from 10 to 20 percent.

VA medical records from June 1995 to June 1996 document 
treatment for various symptoms and impairment including the 
veteran's service-connected right shoulder disability, 
manifested by pain, weakness, and reduced and painful motion.  

At a December 1995 personal hearing, the veteran testified 
that he had constant pain and discomfort of the right 
shoulder, at times awakening him from sleep, despite ongoing 
medical treatment and physical therapy.  

On VA orthopedic examination in January 1997, the veteran 
reported constant right shoulder pain, even at rest, and 
recurrent muscle spasms (during muscle spasms, he was 
reportedly unable to move the shoulder).  On examination, 
range of motion of the right shoulder was reduced and 
productive of pain, and impingement test was "positive."  
Severe right shoulder cuff syndrome, with probable tear of 
the supraspinatus tendon, degenerative joint disease of the 
acromioclavicular joint, and tendonitis of the biceps tendon, 
was diagnosed.  

By RO rating decision in February 1997, the rating of the 
veteran's service-connected right shoulder disability was 
increased from 20 to 40 percent.  

VA medical records from June 1996 to August 1998 document 
intermittent treatment for various symptoms and impairment 
including the service-connected right shoulder disability.  

On VA orthopedic examination in September 1998, the veteran 
reported constant pain and functional impairment of the right 
shoulder, noting that medical treatment and use of pain 
medication alleviated the pain.  On examination, range of 
motion of the right shoulder was "extremely" limited, 
described by the examiner as almost lost, and motion was 
productive of pain; there was no evidence of peripheral nerve 
impairment, or sensory or motor loss.  Severe right shoulder 
impingement, with almost total dysfunction, and suspected 
rotator cuff tear were diagnosed.

By RO rating decision in December 1998 (here on appeal), the 
rating of the veteran's service-connected right shoulder 
disability was increased from 40 to 50 percent.

VA medical records from August 1998 to March 2000 document 
intermittent treatment for symptoms and impairment including 
right shoulder pain, reduced and painful motion, and 
weakness.  An October 1998 MRI study of the right upper 
extremity showed chronic inflammation and degenerative 
changes of the shoulder.

On VA orthopedic examination in March 2001, including a 
review of the claims file, the veteran reported right 
shoulder pain and impairment, and recurrent muscle spasms at 
times prompting him to seek emergency room medical treatment; 
glenohumeral abduction was to 75 degrees with external 
rotation of 80 degrees and internal rotation of 60 degrees; 
the movements were productive of discomfort, and he guarded 
against shoulder movement by tightening up his musculature; 
flexion and extension of the right elbow, and grasping and 
spreading of the right hand fingers were strong; he was able 
to abduct the right shoulder with good strength, and there 
was no evidence of weakness of the external rotators of that 
shoulder; some tenderness was noted in the supraclavicular 
and pectoral areas, but radial pulses were good.  Right 
shoulder injury with degenerative changes (shown by X-ray 
evidence) was diagnosed.  The examiner indicated that the 
disability was productive of occupational impairment in jobs 
requiring work with elevated right arm.

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran's service-connected right shoulder disability is 
rated under 38 C.F.R. § 4.71a, Code 5200, ankylosis of 
scapulohumeral articulation of the major extremity (the 
scapula and humerus move as one piece), and 50 percent rating 
is assigned (representing the maximum available rating under 
that Code) based on evidence of unfavorable ankylosis, 
abduction limited to 25 degrees from side.

An evaluation greater than the currently assigned 50 percent 
for a right shoulder disability is available under Code 5202, 
impairment of humerus of the major extremity, where there is 
loss of head of humerus (flail shoulder), warranting an 80 
percent rating, or where there is nonunion of humerus (false 
flail joint), warranting a 60 percent rating.

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 50 percent for the veteran's service-connected right 
(major) shoulder disability is unwarranted.  The evidence 
shows that he sustained right shoulder injury in service, 
resulting in chronic residual disability, including 
arthritis, gradually increasing in severity and persistence 
over the years.  Recent clinical evidence indicates that the 
disability is productive of essentially constant pain (even 
at rest, and at times awakening him from sleep), severely 
reduced and painful motion, weakness, recurrent muscle 
spasms, and functional impairment interfering with strenuous 
physical activity and work requiring elevation of the right 
upper extremity; he appears to have right shoulder symptoms 
and impairment despite ongoing medical treatment and physical 
therapy.  However, as the currently assigned 50 percent 
rating under Code 5200 represents the maximum available 
rating under that Code, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 as mandated by DeLuca, 8 Vet. App. at 206, 
does not provide a basis upon which an evaluation greater 
than 50 percent may be assigned.

The U.S. Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  Johnson v. Brown, 9 Vet. App. 7 
(1997) and DeLuca, 8 Vet. App. at 206.  Thus, consideration 
of an increased rating based on functional loss due to pain 
on use or due to flare-ups with limitation of motion of the 
right shoulder is proper.  Nevertheless, as the currently 
assigned 50 percent rating under Code 5200 represents the 
maximum available rating under that Code, no higher rating is 
attainable with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.

As the evidence of record does not suggest that the veteran's 
service-connected right shoulder disability is associated 
with loss of head of humerus or nonunion of humerus, a rating 
in excess of the currently assigned 50 percent is clearly 
inappropriate under Code 5202 identified above.

The evidence of record before the Board does not reveal that 
the veteran's service-connected right shoulder disability 
causes him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1).  Although he receives 
medical treatment and physical therapy associated with his 
right shoulder impairment, he is not shown to have required 
frequent periods of hospitalization.  Although his disability 
impairs his ability to perform strenuous physical activity 
and employment requiring elevation of the right upper 
extremity, the entirety of the evidence of record does not 
show that his right shoulder disability causes him 
exceptional hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  The 
basis for an assignment of a disability rating, therefore, is 
the interference with average civil employment.  The Board 
stresses that the current 50 percent disability rating under 
Code 5200 already provides for severe disability due to the 
severity of his right shoulder impairment.  In cases such as 
this, where there is no evidence of an exceptional or unusual 
situation, referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not required.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for an increased rating of the 
service-connected right shoulder disability, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.


ORDER

A rating in excess of 50 percent for right shoulder 
disability is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


